      Case 1:19-cr-00677-LTS Document 60
                                      59 Filed 07/10/20
                                               07/09/20 Page 1 of 4
                                                                  2




                                   Richard B. Lind
                                   Attorney At Law
                     575 Lexington Avenue – 4th Floor
                           New York, NY 10022
         Telephone: (212) 888-7725 Email: rlind@lindlawyer.com

                                                             July 9, 2020

BY ECF

Hon. Laura T. Swain
United States District                           MEMO ENDORSED
U.S. Courthouse
500 Pearl Street
New York, NY 10007

               Re:       United States v. Armando Barbier
                         19 Cr. 677 (LTS)

Dear Judge Swain:

       I was recently appointed as the CJA attorney for Armando Barbier, a defendant in
the above-captioned case. This letter requests permission to expend CJA funds to hire an
associate attorney, Jacob Mitchell, Esq., to assist me in this case.

        As can be seen in his attached resume, Mr. Mitchell graduated law school in
2010. Since then, he has acquired extensive skills in various phases of federal criminal
cases. From August 2010 to December 2014, he worked at DeNovo Legal as an
Electronic Discovery Attorney. Additionally, Mr. Mitchell has been approved by District
Judges to assist CJA attorneys in numerous criminal trials in this District as well as one
criminal trial in the Eastern District.

        Specifically, Mr. Mitchell was appointed to assist the late CJA attorney Kenneth
Paul in United States v. McDow, 15 Cr. 233 (PGG)(SDNY) and United States v. Ryan
Quashie, 14 CR 376 (BMC)(EDNY); and Allan Haber, Esq. in United States v. Weisberg,
before Judge Analisa Torres in this District. Mr. Mitchell also assisted me in United
States v. Malik Saunders, 15 Cr. 153 (VSB) and United States v. Branch, 17 Cr. 64 (CS).

        I respectfully request that this Court assign and approve Mr. Mitchell to work on
this case as my associate. Mr. Mitchell has established a relationship with Mr. Barbier
and in this time of distancing it will be useful to have his assistance. Using Mr. Mitchell
to assist me will be more cost-effective since he will bill at an hourly rate of $90 whereas
I will be billing at an hourly rate of $152.
      Case 1:19-cr-00677-LTS Document 60
                                      59 Filed 07/10/20
                                               07/09/20 Page 2 of 4
                                                                  2
                                                                                         2


       Thank you for the Court’s consideration of this application.

                                                    Respectfully submitted,

                                                           /s/

                                                    Richard B. Lind

cc: All counsel (by ECF)



 The request is granted for up to 150 hours of services at $90 per hour. Mr. Lind is directed to consult
 with the Circuit Case Budgeting Attorney to formulate any necessary budget. DE#59 resolved.
 SO ORDERED.
 7/10/2020
 /s/ Laura Taylor Swain, USDJ
             Case
              Case1:19-cr-00677-LTS
                   1:19-cr-00677-LTS Document
                                      Document59-1
                                               60 Filed
                                                   Filed07/10/20
                                                         07/09/20 Page
                                                                   Page31ofof42

                                        Jacob B. Mitchell
221 Cumberland Street, Apt. 1, Brooklyn, NY 11205   (540) 273-3400      jacobbarclaymitchell@gmail.com

EDUCATION
New York Law School, J.D., May 2010
   • Admission - New York State, SDNY, EDNY
Fordham University, May 2005
   • Graduate School of education
Bard College, B.A., Political Science, May 2004
   • Awarded - Certificate of Intensive Study at Bard Globalization and International Affairs
      Program

EXPERIENCE
The Law Office of Jacob Barclay Mitchell                             December 2014 – Present
Federal Criminal Defense Attorney
   • Member of trial team for defendant Ryan Quashie in U.S v. Ryan Quashie 14 Cr 376 (BMC).
      Client was acquitted on top two counts of Hobbs Act Robbery and Attempted Hobbs Act
      Robbery.
   • Member of trial team for defendant Demetrius Washington in People v. Demetrious
      Washington 2607-2016, seven weeks of trial, 22 count indictment with 84 overt acts,
      including homicide, gang assault, weapons possession and conspiracy to commit murder.
      Acquitted of homicide, convicted of lesser counts.
   • Assist solo practitioners representing clients in criminal cases, including, Stephanie Carvlin,
      Susan Walsh, Allan Haber, Kenneth Paul, Scott Tulman, Donna Newman, Avrom Robin and
      Richard Lind.
   • Conducted multiple cross examinations and a direct examination at trial.
   • Drafted sentencing submissions and argued at sentencing on behalf of clients.
   • Handled arraignments, duty days and all aspects of federal criminal cases.
   • Reviewed electronic discovery in mega cases with multiple terabytes of discovery.
          o Including:
                 ▪ Forensic images of servers.
                 ▪ Forensic images of cellphones.
                 ▪ Forensic images of devices.
                 ▪ Review discovery in the format of Linux, MAC and Windows.
                 ▪ Review servers used in dark web, bitcoin cryptocurrency cases.
   • Make court appearances from violations of supervised release to pretrial conferences.
   • Manage, organize and index electronic discovery in federal criminal cases.
   • Perform legal research, writing and trial preparation.

De Novo Legal                                                          August 2011 - December 2014
Electronic Discovery Attorney
   • Conducted electronic discovery from first level review to production.
   • Participated in weekly client briefings.
   • Responsible for making determinations regarding document relevancy, responsiveness,
       confidentiality, attorney-client privilege and attorney work product.
   • Redacted confidential information; created privilege log to justify legal basis of privilege to
       judge as well as identify potential unforeseen issues that might arise in depositions.

Brooklyn Bar Association Volunteer Lawyer Program                    July 2011 - December 2014
Foreclosure Defense Attorney
            Case
             Case1:19-cr-00677-LTS
                  1:19-cr-00677-LTS Document
                                     Document59-1
                                              60 Filed
                                                  Filed07/10/20
                                                        07/09/20 Page
                                                                  Page42ofof42
   •   Represented homeowners in foreclosure proceedings.
   •   Provided counsel and guidance to clients facing the loss of their home.
   •   Prepared applications for mortgage modifications.
   •   Conducted negotiations and mediations to attain mortgage modifications for clients.
   •   Adept in foreclosure prevention and settlement conference procedure.

New York State Courts Access to Justice Program                     February 2011 - April 2011
Public Service Graduate Fellow for Consumer Credit Project
   • Appeared before judges, interviewed and prepared clients.
   • Filed for discovery orders and hearings to contest adequacy of service.
   • Negotiated with opposing counsel and finalized settlement agreements favorable to clients.

New York State Supreme Court                                       May 2009 - November 2009
Law Clerk for the Honorable Emily Jane Goodman
   • Drafted memoranda and opinions on myriad legal questions for the Judge.
   • Conducted pre-trial conferences, led settlement conferences and assisted the Judge at trial.
   • Ensured attorneys complied with court rules concerning settlements.
   • Performed legal research for cases on Judge Goodman’s docket.

Kennedy, Jennik & Murray P.C.                                             May 2008 - August 2008
Law Clerk
   • Drafted complaints, answers, arbitration briefs and amendments to pension trusts.
   • Researched and prepared memoranda on state and federal labor law cases.
   • Supported partners at client interviews, client meetings, negotiations and arbitrations.
   • In charge of summarizing and highlighting legal changes relating to the Delphi bankruptcy.
   • Assisted in negotiations with Delphi to implement reorganization plans.

Office of Manhattan Borough President Scott Stringer              October 2006 - March 2007
Communications Department
   • Tracked press coverage, compiled press packets and planned for Community Board
       meetings.
   • Digitalized and expanded database of media sources used by the communications
       department.

New York City Public School 334 and Middle School 245                September 2004 - June 2006
Teacher
   • Taught 6th and 7th grade Biology, Chemistry and Physics.
   • Taught 8th grade Earth Science.
